In a proceeding pursuant to CPLR article 78 to review a determination of the *662Board of Zoning Appeals of the Town of Bedford, dated October 2, 1985, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Gurahian, J.), dated February 21, 1986, which dismissed the proceeding on the merits.
Ordered that the order and judgment is affirmed, with costs.
The decision of the Board of Zoning Appeals of the Town of Bedford to deny the petitioners’ petition to overturn the denial of a building permit for the construction of a covered walkway between a house and a "studio” was based upon the Board’s interpretation of Code of the Town of Bedford, article XII, § 125-24 (B). That interpretation was not arbitrary, capricious or contrary to law. Thus, the Board’s determination should not be disturbed (see, Matter of Point Lookout Civic Assn. v Zoning Bd. of Appeals, 94 AD2d 744, 745; Matter of Robert’s Running Cr. Mobile Park v Landolfi, 56 AD2d 933, 934). Bracken, J. P., Niehoff, Hooper and Sullivan, JJ., concur.